In a divorce action, the defendant husband appeals from an order of the Supreme Court, Rockland County, entered April 26, 1979, which awarded the plaintiff wife temporary alimony, child support and an interim counsel fee. Order affirmed, without costs or disbursements. A speedy trial is the most effective remedy to cure any inequity in a pendente lite award (Fitzgerald v Fitzgerald, 69 AD2d 808; Hahn v Hahn, 65 AD2d 782; Steinñnk v Steinñnk, 65 AD2d 621; Lemme v Lemme, 63 AD2d 695). Titone, J. P., Mangano, Rabin and Martuscello, JJ., concur.